PER CURIAM.
Plaintiff has heretofore twice recovered judgments against the defendant, both of which have been reversed in this court. On the last appeal patent defects were pointed out in the complaint, the same having been indicated by defendant’s counsel at the trial below by appropriate motions and exceptions to rulings. It appears, also, that substantially the same points had been urged by defendant’s counsel at the first trial. Even apart from these considerations, it is quite evident that the terms imposed are insufficient. The order appealed from is therefore modified by permitting the amendment upon payment to defendant of one full bill of costs, including the costs of the prior appeal, $10 motion^ costs, and $10_ costs and disbursements of this appeal, within six days from service of notice of the entry of this order upon plaintiff’s counsel, witli leave to defendant to answer within six days after service of the amended complaint; otherwise, the motion is denied, with $10 costs.